—Order, Supreme Court, New York County (Paula Omansky, J.), entered September 20, 1995, which granted defendant’s motion to change venue to Steuben County, unanimously affirmed, without costs.
Defendant’s showing in support of a change of venue was more than sufficient to require plaintiffs "to come forward with countervailing conveniences justifying retention in a county other than where the cause of action arose” (Stonestreet v General Motors Corp., 201 AD2d 350). Plaintiffs’ production of affidavits from two witnesses stating that they would be willing to travel some 300 miles to New York for trial was hardly enough to tip the balance of convenience in plaintiffs’ favor in a transitory action that lacks any connection to New York County other than that county’s designation as defendants’ principal place of business. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.